Case 3:20-cv-00013-HEH-RCY Document 11 Filed 06/05/20 Page 1 of 3 PageID# 34




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


CLAUDE OWEN WILSON,

      Plaintiff,

                                                     Civil Action No. 3:20CV13-HEH


WILLIAMSBURG CITY/
JAMES CITY COUNTY,

      Defendant.

                              MEMORANDUM OPINION
                       (Dismissing Civil Action with Prejudice)

       Claude Owen Wilson, a Virginia inmate proceeding pro se and informa pauperis,

filed this action. Wilson's Complaint is entitled, "WRIT OF ATTACHMENT AND

EXECUTION," and attached to it is a nonsensical "FINANCING STATEMENT"

allegedly filed pursuant to the Uniform Commercial Code. In the "FINANCING

STATEMENT," Wilson suggests that the Defendant failed to respond to some documents

he sent; therefore Defendant owes him $150,000,000.00. The matter is before the Court

for evaluation pursuant to 28 U.S.C. § 1915A and the Court's inherent authority to dismiss

frivolous and abusive actions.


       This Court must dismiss any action filed by a prisoner if the Court determines the

action "is frivolous, malicious, or fails to state a claim on which relief may be granted."

28 U.S.C. § 1915A(b)(l). The first standard includes claims based upon "an indisputably

meritless legal theory," or claims where the "factual contentions are clearly baseless."

Clay V. Yates, 809 F. Supp. 417,427(E.D. Va. 1992)(quoting Neitzke v. Williams, 490
Case 3:20-cv-00013-HEH-RCY Document 11 Filed 06/05/20 Page 2 of 3 PageID# 35




U.S. 319, 327(1989)). The Court may look to its own records in assessing whether a

case is frivolous. Id. at 427-28 (citing cases). In this case, the Court looks to the other

actions filed by Wilson, which more clearly discuss his frivolous theories for relief hinted

at in his current action. See Wilson v. Unknown, No. 3:19CV230-HEH,2019 WL

6257751, at *1 (E.D. Va. Nov. 22, 2019); see also Wilson v. Breckon, 3:19CV913(E.D.

Va. 2019).

       It is both unnecessary and inappropriate to engage in an extended discussion of the

utter lack of merit of Wilson's action. See Cochran v. Morris, 73 F.3d 1310, 1315 (4th

Cir. 1996)(emphasizing that "abbreviated treatment" is consistent with Congress's vision

for the disposition of frivolous or "insubstantial claims"(citing Neitzke, 490 U.S. at

324)). Wilson's suggestion that he is entitled to compensation for his allegedly wrongful

incarceration emanates from Redemptionist theory,^ which the courts have universally

rejected as having no basis in the law. See Tirado v. New Jersey, No. 10-3408(JAP),



'Redemptionists contend that in 1933 the United States went bankrupt upon leaving the gold
standard. See Monroe v. Beard, No. 05-04937,2007 WL 2359833, at *2(E.D. Pa. Aug. 16,
2007); Bryant v. Wash. Mut. Bank, 524 F. Supp. 2d 753, 758-59(W.D. Va. 2007), aff'd, 282 F.
App'x 260(4th Cir. 2008). In order to satisfy its debts, the United States leverages its citizenry
as collateral, using birth certificates and Social Security numbers to create a contract with the
incoming populace. Monroe,2007 WL 2359833, at *2. These documents have the effect of
creating a dual personality within each person that consists of a real person and a "strawman,"
the fictitious corporate entity created by the United States. Id.
        Those who subscribe to Redemptionism claim that the United States only has jurisdiction
on the strawman, not the flesh-and-blood human. Additionally, when each United States citizen
is bom,an "exemption account" is created for each person, a virtually bottomless well of money
identified by the person's Social Security number. Id. At the heart of Redemptionist theory lies
the belief that, by filing certain financial documents, citizens can "redeem" themselves and
acquire an interest in the fictional person created by the government, and, consequently, the
profits derived from the strawman's use. M;see Monroe v. Beard, 536 F.3d 198, 203 n.4
(3d Cir. 2008).
Case 3:20-cv-00013-HEH-RCY Document 11 Filed 06/05/20 Page 3 of 3 PageID# 36




2011 WL 1256624, at *4-5(D.NJ. Mar. 28, 2011)(concluding inmate's Redemptionist

argument had "no legal basis"); McLaughlin v. CitiMortgage, Inc., 726 F. Supp. 2d 201,

209 n.8(D. Conn. 2010); Bryant, 524 F. Supp. 2d at 760 (referring to arguments as

"clearly nonsense"). Wilson's theory—that he can impugn his conviction and receive

compensation simply filing documents reciting frivolous legal theories—is no exception.

See Ferguson-El v. Virginia, 3:10CV577,2011 WL 3652327, at *3(E.D. Va. Aug. 18,

2011)(declaring inmate's Redemptionist-based argument for his release "legally

frivolous"). Accordingly, the action will be dismissed as frivolous. Wilson's outstanding

motions(EOF Nos. 5,1,9, 10) will be denied. The Clerk will be directed to note the

disposition of the action for purposes of28 U.S.C. § 1915(g).

       An appropriate Order will accompany this Memorandum Opinion.



                                                          /s/
                                  HENRY E. HUDSON
Date:      ^       O              SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
